—Judgment, Supreme Court, New York County (Howard Bell, J.), rendered June 11, 1993, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 23 years to life, unanimously affirmed.
Defendant’s request for a charge on the evaluation of a wholly circumstantial case was properly denied. The evidence of defendant’s guilt as an accomplice was both direct and circumstantial, a situation which eliminates any necessity for a circumstantial evidence charge (People v Roldan, 211 AD2d 366, 370, affd 88 NY2d 826; People v Holmes, 204 AD2d 243, lv denied 84 NY2d 868). In any event, we note the overwhelming evidence of defendant’s guilt (see, People v Brian, 84 NY2d 887). Concur — Rosenberger, J. P., Wallach, Rubin and Saxe, JJ.